        Case 1:19-cv-00250-RB-CG Document 177 Filed 08/28/20 Page 1 of 2
Appellate Case: 20-2075 Document: 010110398492 Date Filed: 08/28/2020 Page: 1

                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                Byron White United States Courthouse
                                         1823 Stout Street
                                      Denver, Colorado 80257
                                          (303) 844-3157
  Christopher M. Wolpert                                                   Jane K. Castro
  Clerk of Court                        August 28, 2020                Chief Deputy Clerk




  Mr. James P. Barrett
  Eaton Law Office
  P.O. Box 25305
  Albuquerque, NM 87125-5305

  Ms. Marianne Bowers
  Youtz & Valdez
  900 Gold Avenue, SW
  Albuquerque, NM 87102-0000

  Ms. Cristy J Carbon-Gaul
  The Law Office of Cristy J. Carbon-Gaul
  10515 4th Street NW
  Albuquerque, NM 87114

  Mr. Mitchell R. Elfers
  United States District Court for the District of New Mexico
  Office of the Clerk
  333 Lomas N.W.
  Albuquerque, NM 87102

  Mr. Martin Rene Esquivel
  Ms. Katherine A. Howington
  Esquivel & Howington
  111 Lomas Boulevard N.W., Suite 203
  Albuquerque, NM 87102

  Mr. Jack B Jacks
  Law Office of J.B. Jacks
  10515 4th St. NW
  Albuquerque, NM 87114

  RE:       20-2075, Szuszalski v. Fields, et al
            Dist/Ag docket: 1:19-CV-00250-RB-CG
        Case 1:19-cv-00250-RB-CG Document 177 Filed 08/28/20 Page 2 of 2
Appellate Case: 20-2075 Document: 010110398492 Date Filed: 08/28/2020 Page: 2


 Dear Counsel and Clerk:

 Please be advised that the court issued an order today dismissing this case.

 In addition, pursuant to Federal Rule of Appellate Procedure 41, the Tenth Circuit's
 mandate issued today, and the court's judgment takes effect.

 Please contact this office if you have questions.

                                             Sincerely,



                                             Christopher M. Wolpert
                                             Clerk of the Court




  CMW/sds




                                              2
